UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2014 Date of reporting period:May 31, 2014 Item 1. Reports to Stockholders. Annual Report Visium Event Driven Fund Institutional Class (Symbol: VIDIX) Investor Class (Symbol: VIDVX) May 31, 2014 Investment Adviser Visium Asset Management, LP 888 Seventh Avenue, 22nd Floor New York, New York 10019 Phone: 1-855-9VISIUM www.visiummutualfunds.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 11 SCHEDULE OF SECURITIES SOLD SHORT 17 SCHEDULE OF OPTIONS WRITTEN 19 STATEMENT OF ASSETS AND LIABILITIES 20 STATEMENT OF OPERATIONS 21 STATEMENTS OF CHANGES IN NET ASSETS 22 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 37 NOTICE OF PRIVACY POLICY & PRACTICES 38 ADDITIONAL INFORMATION 39 VISIUM EVENT DRIVEN FUND:YEAR ENDED MAY 31, 2014 Dear Shareholder: The Visium Event Driven Fund (“the Fund”) gained +6.50% net of fees and expenses for the 10 month period ending May 31, 2014.As a reminder, the fund was converted from its hedge fund structure to a mutual fund structure in August 2013.Comparing these returns to a broader industry index, the S&P 500 Total Return Index posted a gain of +16.18% for the same ten month period. The Fund employs two core sub-strategies: 1) Merger Arbitrage, which focuses on capturing merger spreads and exploiting trading opportunities centered on announced mergers, and 2) Special Situations, which focuses on event-driven investment opportunities in companies at an earlier stage in the transaction cycle that are potential candidates for mergers, restructurings and activist-shareholder initiatives.During the 10 month period ended May 31, 2014 the investment results from our merger arbitrage sub-strategy were favorably impacted by an increase in the volume of mergers and acquisitions (“M&A”), particularly during the latter part of 2013 and the first five months of 2014.The increase in M&A volume resulted in an increase in the number of investable opportunities for the Merger Arbitrage sub-strategy.The benefits associated with the increase in M&A activity were partly offset by tight spreads on announced deals, which are the result of low interest rates and continued demand for low correlated equity investment strategies.The Special Situations sub-strategy during this period benefitted from an increasing number of event driven opportunities, including mergers, restructurings, spinoffs and activist initiatives.The Special Situations sub-strategy typically has a higher correlation to overall stock price movements than the Merger Arbitrage sub-strategy, and as such the Special Situations sub-strategy also benefitted from higher stock prices during this period.Investment results during the period were adversely impacted by short-sale investments in individual securities and short positions in market index and sectorfocused instruments, whose value rose with the overall equity markets. The U.S. equity markets marched steadily higher during the ten month period ended May 31, 2014 as U.S. economic data continued to show modest improvement and corporate earnings growth outpaced revenue growth due to continued strong operating performance of U.S. companies.U.S. equity markets experienced two modest selloffs during this twelve month period.One in August 2013 when investors became concerned about the impact of the Federal Reserve Bank reducing its asset purchases and another in January/February 2014 that was driven by the conflict in the Ukraine and the potential negative impact on economic growth of unusually severe winter weather in parts of the country.U.S. equity markets during this twelve month period continued to benefit from favorable capital flows and robust capital markets activity. The merger arbitrage and special situations investment universe continues to be favorably impacted by several important trends that we believe will last for several years: M&A Volume Growth In previous shareholder communications we have discussed how low interest rates, modest economic growth, high corporate cash levels and robust capital markets have created an ideal environment for M&A activity.We also observed that the volume of M&A activity has been below trend since the 2008 financial crisis and that M&A activity has uncharacteristically lagged the strong rebound in stock prices since early 2009.To illustrate, 3 according to data from Morgan Stanley and Thomason Reuters, the dollar volume of M&A announcements globally peakedin 2007 at just under $4 trillion.The credit crisis in mid-2007 and the financial crisis of 2008 conspired to lower M&A announcements to approximately $1.8 trillion in 2009.However, subsequent to 2009 global M&A volume announcements have ranged from $2.3 trillion in 2010 to $2.1 trillion in 2013 – well under the $4 trillion announced in 2007.While stock prices bottomed in March 2009 and are up almost three fold (per the S&P 500 index rise from 666 to over 1800) to the end of 2013, M&A volumes remained at just over half the peak of 2007.Over the past two years leading M&A professionals have remarked to us that the lag in M&A announcements versus strong stock price performance during this cycle is unprecedentedand could set the stage for a rebound in M&A activity as pent up demand for deals is finally unleashed.This rebound now appears to be happening if the volume of M&A announcements thus far in 2014 is any guide.According to Bloomberg Brief the annualized level of M&A announcements thus far in 2014 exceeds $3 trillion, and the pace of M&A announcements in the second quarter of 2014 is approaching $1.0 trillion.The substantial pickup in M&A announcements thus far in 2014 is being driven by several developments.In our view the most important development over the past eighteen months has been the favorable stock price performance of the acquiring company’s shares when a deal is announced – what we refer to as the “buyer’s stock rally” phenomenon.The buyer’s stock rally phenomenon is driven by the observation that most acquisitions today – due to the level of stock prices, low interest rates and potential deal synergies – are immediately accretive to earnings for the buyer.According to data from Morgan Stanley the shares of the acquiring company rallied post the deal announcement with increasing frequency in 2013, and this is pattern is continuing in 2014.It is our belief that the buyer’s stock rally phenomenon has emboldened more managements to pursue acquisitions, and this is driving the pickup in M&A volumes.Tax inversion deals where the acquirer is seeks to use an acquisition to deploy stranded cash in overseas subsidiaries and to achieve a more favorable tax domicile is also driving M&A activity, particularly some of the large healthcare transactions announced in 2014.The increase in the number of hostile and unsolicited merger proposals in 2014 is another sign that managements will be more aggressive in pursuing deals and that corporate confidence has rebounded.We believe we are in the early stages of the uptick in the M&A cycle, and that high levels of deal activity could last for several years. Corporate Simplification and Shareholder Activism In our last shareholder communication we discussed the changing landscape for shareholder activism and how activist shareholders are better funded and better positioned to create positive change at an increasing number of large companies.With iconic companies such as Apple, Microsoft, Pepsico and Sony being pressured by activist shareholders to change their capital allocation and business strategies it appears that almost every company today is a potential activist target.In some cases the activist will prevail in forcing the target company to pursue a merger with a strategic acquirer, while in other cases the activist will be successful in forcing the target company to pursue a corporate simplification strategy such as an asset sale or spinoff to drive higher share value.As a result we are seeing more and more companies – either due to the presence of an activist or the potential emergence of an activist – pursue corporate simplification strategies in an effort to enhance shareholder value.The same favorable factors that are driving M&A activity – high corporate cash levels, low interest rates, low economic growth and robust capital markets activity – also provide a tailwind for corporate simplification strategies.With the funding level of activist funds reportedly approaching $100 billion we 4 believe corporation simplification strategies involving asset sales, spinoffs and large stock buybacks will continue to grow in the coming years. We thank you for your continued support. Must be preceded or accompanied by a Prospectus Mutual fund investing involves risk.Principal loss is possible.Event-driven investments carry the risk that an expected event or transaction may not be completed, or be completed on less favorable terms than expected.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities.The fund may make short sales of securities, which involves the risk that losses to those securities may exceed the original amount invested by the Fund.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Investments in micro, small and medium capitalization companies involve less liquidity and greater volatility than investments in larger companies.The Fund may use certain types of investment derivatives such as futures, forwards, and swaps.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.The Fund may purchase IPOs (initial public offerings) which can fluctuate considerably and could have a magnified impact on fund performance when the Fund’s asset base is small.The Fund may invest in other investment companies and ETFs and will bear its share of fees and expenses, in addition to indirectly bearing the principal risks of those underlying funds.The Fund may have a higher turnover rate which could result in higher transaction costs and higher tax liability which may affect returns. The S&P 500 Index is an unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly into an Index. Please refer to the schedule of investments on Page 11 of the report for holdings information.Fund Holdings and Sector allocations should not be considered a recommendation to buy or sell any security.In addition, please note that the Fund holdings and sector allocations are subject to change. The Visium Event Driven Fund is distributed by Quasar Distributors, LLC. 5 VISIUM EVENT DRIVEN FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution (12b-1) and shareholder service fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (December 1, 2013–May 31, 2014). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. Individual Retirement Accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution and service (12b-1) fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Continued 6 VISIUM EVENT DRIVEN FUND Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2013 – December 1, 2013 May 31, 2014 May 31, 2014 Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.04%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.75%. ** Excluding dividends on short positions and interest expense, your expenses for the one-half year period covered by this report would be $8.78. *** Excluding dividends on short positions and interest expense, your hypothetical expenses for the one-half year period covered by this report would be $8.80. Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2013 – December 1, 2013 May 31, 2014 May 31, 2014 Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.31%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the period since inception).Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.00%. ** Excluding dividends on short positions and interest expense, your expenses for the one-half year period covered by this report would be $10.03. *** Excluding dividends on short positions and interest expense, your hypothetical expenses for the one-half year period covered by this report would be $10.05. 7 VISIUM EVENT DRIVEN FUND Investment Highlights (Unaudited) The investment objective of the Fund is to achieve capital growth while maintaining a low correlation to and lower volatility than the S&P 500® Index.The Fund pursues its investment objective by employing an event-driven investment approach targeting the equity and fixed income securities of companies that the Adviser believes will be impacted by pending or anticipated corporate events.Such corporate events include, but are not limited to, mergers, acquisitions, spin-offs, bankruptcy restructurings, stock buybacks, industry consolidations, large capital expenditure programs, significant management changes, self-liquidations or other similar events. Portfolio Allocation As of May 31, 2014 % of Net Assets Continued 8 VISIUM EVENT DRIVEN FUND Investment Highlights (Continued) (Unaudited) Average Annual Returns—For Periods Ended May 31, 2014 6 One 3 5 10 Month Year Year Year Year Visium Event Driven Fund – Institutional Class % Visium Event Driven Fund – Investor Class % S&P 500 Index % Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-9VISIUM. Investment performance for the Fund reflects the waiver and recovery of previously waived expenses by the Adviser.In the absence of such waivers, total returns would be reduced. The returns shown in the table above and the following graph assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The graph below illustrates performance of a hypothetical investment made in the Fund and broad-based securities indices on the Fund’s inception date.The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange.The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Continued 9 VISIUM EVENT DRIVEN FUND Investment Highlights (Continued) (Unaudited) Institutional Class Growth of $100,000 Investment * Inception Date July 31, 2013, The Visium Catalyst Event Driven Fund, LP, a limited partnership managed by the Adviser on a fully discretionary basis, converted into the Fund by transferring all of its assets to the Fund in exchange for shares of the Fund. Investor Class Growth of $10,000 Investment * Inception Date July 31, 2013, The Visium Catalyst Event Driven Fund, LP, a limited partnership managed by the Adviser on a fully discretionary basis, converted into the Fund by transferring all of its assets to the Fund in exchange for shares of the Fund. 10 VISIUM EVENT DRIVEN FUND Schedule of Investments May 31, 2014 Shares Value COMMON STOCKS – 84.14% Airlines – 0.09% AMR Corp. Escrow (a) $ Aerospace & Defense – 0.24% B/E Aerospace, Inc. (a) Airlines – 0.16% Jetblue Airways Corp. (a) Automobiles – 1.72% Fiat SpA (a)(b) Beverages – 0.03% Cott Corp. (b) Biotechnology – 3.55% Amarin Corp. PLC – ADR (a) NPS Pharmaceuticals, Inc. (a) Theravance, Inc. (a) Chemicals – 7.87% Ashland, Inc. (c) WR Grace & Co. (a) Commercial Services & Supplies – 2.27% Iron Mountain, Inc. Communications Equipment – 3.25% Juniper Networks, Inc. (a) Riverbed Technology, Inc. (a) Construction & Engineering – 1.16% Foster Wheeler AG (b) Construction Materials – 0.11% Texas Industries, Inc. (a) Consumer Finance – 2.27% DFC Global Corp. (a) Navient Corp. (a) SLM Corp. Diversified Telecommunication Services – 0.73% Ziggo NV (b) The accompanying notes are an integral part of these financial statements. 11 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) May 31, 2014 Shares Value COMMON STOCKS – 84.14% (Continued) Electric Utilities – 0.11% UNS Energy Corp. $ Electronic Equipment, Instruments & Components – 0.03% Aeroflex Holding Corp. (a) Energy Equipment & Services – 2.12% Noble Corp PLC (b) Food & Staples Retailing – 0.32% Safeway, Inc. Health Care Equipment & Supplies – 0.04% CONMED Corp. Health Care Providers & Services – 2.46% Brookdale Senior Living, Inc. (a) WellCare Health Plans, Inc. (a) Hotels, Restaurants & Leisure – 3.85% Bob Evans Farms, Inc. (c) Household Durables – 3.66% Lennar Corp. Insurance – 6.32% Aspen Insurance Holdings Ltd. (b) Hartford Financial Services Group, Inc. (c) Internet & Catalog Retail – 3.57% Liberty Ventures (a) Internet Software & Services – 1.59% eBay, Inc. (a) Rackspace Hosting, Inc. (a) Media – 13.85% DIRECTV (a) DISH Network Corp. (a) Lamar Advertising Co. Liberty Global PLC (a)(b) Liberty Media Corp. (a) Loral Space & Communications, Inc. (a) News Corp. (a)(c) The accompanying notes are an integral part of these financial statements. 12 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) May 31, 2014 Shares Value COMMON STOCKS – 84.14% (Continued) Media – 13.85% (Continued) Sirius XM Holdings, Inc. (a) $ Time Warner Cable, Inc. Twenty-First Century Fox, Inc. Metals & Mining – 7.60% Gold Fields Ltd. – ADR Osisko Mining Corp. (a)(b) SunCoke Energy, Inc. (a) Multiline Retail – 0.03% Fred’s, Inc. Oil, Gas & Consumable Fuels – 5.61% EPL Oil & Gas, Inc. (a) Occidental Petroleum Corp. (c) Pharmaceuticals – 2.70% Allergan, Inc. AstraZeneca PLC – ADR Forest Laboratories, Inc. (a) Mallinckrodt PLC (a)(b) 6 Semiconductors & Semiconductor Equipment – 1.15% Montage Technology Group Ltd. (a)(b) SunEdison, Inc. (a) TriQuint Semiconductor, Inc. (a) Software – 2.75% Nuance Communications, Inc. (a) Specialty Retail – 1.80% Mens Wearhouse, Inc. Office Depot, Inc. (a) Tobacco – 0.35% Lorillard, Inc. Wired Telecommunications Carriers – 0.03% Adelphia Recovery Trust (a) The accompanying notes are an integral part of these financial statements. 13 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) May 31, 2014 Shares Value COMMON STOCKS – 84.14% (Continued) Wireless Telecommunication Services – 0.75% Sprint Corp. (a) $ T-Mobile US, Inc. (a) Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $13,039,888) CORPORATE BONDS – 0.97% Communications – 0.04% Adelphia Communications Corp Sr Note 7.5% 2004 7.50%, 01/15/2004 (d) 7.75%, 01/15/2009 (d) 10.25%, 06/15/2011 (d) 7.88%, 05/01/2009 (d) Medical Equipment and Supplies Manufacturing – 0.93% Biomet, Inc. 6.50%, 08/01/2020 TOTAL CORPORATE BONDS (Cost $153,235) REAL ESTATE INVESTMENT TRUSTS – 7.31% American Realty Capital Properties, Inc. Colony Financial, Inc. Newcastle Investment Corp. NorthStar Realty Finance Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,069,036) RIGHTS – 0.00% Health Care Equipment & Services – 0.00% Community Health Systems, Inc. (a) TOTAL RIGHTS (Cost $0) WARRANTS – 0.01% Media – 0.01% RLJ Entertainment, Inc. (a) TOTAL WARRANTS (Cost $1,393) Contracts PURCHASED OPTIONS – 0.43% Call Options – 0.03% Arena Pharmaceuticals, Inc. Expiration: July, 2014, Exercise Price: $7.00 18 The accompanying notes are an integral part of these financial statements. 14 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) May 31, 2014 Contracts Value PURCHASED OPTIONS – 0.43% (Continued) Call Options – 0.03%(Continued) Hillshire Brands Co. Expiration: June, 2014, Exercise Price: $50.00 4 Expiration: June, 2014, Exercise Price: $55.00 9 Jetblue Airways Corp. Expiration: September, 2014, Exercise Price: $10.00 12 JetBlue Airways Corp. Expiration: June, 2014, Exercise Price: $10.00 7 70 Pinnacle Foods, Inc. Expiration: June, 2014, Exercise Price: $32.50 9 Valeant Pharmaceuticals, Inc. Expiration: July, 2014, Exercise Price: $145.00 2 Expiration: October, 2014, Exercise Price: $145.00 2 TOTAL CALL OPTIONS (Cost $5,968) Put Options – 0.40% Allergan, Inc. Expiration: September, 2014, Exercise Price: $140.00 6 Aspen Insurance Holdings Ltd. Expiration: September, 2014, Exercise Price: $45.00 9 AstraZeneca PLC Expiration: October, 2014, Exercise Price: $72.50 23 B/E Aerospace, Inc. Expiration: October, 2014, Exercise Price: $95.00 4 CONMED Corp. Expiration: August, 2014, Exercise Price: $40.00 6 Cott Corp. Expiration: August, 2014, Exercise Price: $7.50 6 DIRECTV Expiration: June, 2015, Exercise Price: $80.00 18 Forest Laboratories, Inc. Expiration: July, 2014, Exercise Price: $80.00 13 Fred’s, Inc. Expiration: July, 2014, Exercise Price: $15.00 13 Hillshire Brands Co. Expiration: June, 2014, Exercise Price: $50.00 9 Expiration: October, 2014, Exercise Price: $36.00 9 Loral Space & Communications, Inc. Expiration: July, 2014, Exercise Price: $70.00 4 Lorillard, Inc. Expiration: July, 2014, Exercise Price: $60.00 9 Mens Wearhouse, Inc. Expiration: July, 2014, Exercise Price: $47.00 5 Montage Technology Group Ltd. Expiration: July, 2014, Exercise Price: $17.50 16 The accompanying notes are an integral part of these financial statements. 15 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) May 31, 2014 Contracts Value PURCHASED OPTIONS – 0.43% (Continued) Put Options – 0.40% (Continued) NorthStar Realty Finance Corp. Expiration: September, 2014, Exercise Price: $16.00 27 $ NPS Pharmaceuticals, Inc. Expiration: November, 2014, Exercise Price: $32.00 4 Rackspace Hosting, Inc. Expiration: September, 2014, Exercise Price: $36.00 19 Riverbed Technology, Inc. Expiration: December, 2014, Exercise Price: $20.00 12 Sirius XM Holdings, Inc. Expiration: September, 2014, Exercise Price: $3.00 91 Sprint Corp. Expiration: August, 2014, Exercise Price: $9.00 32 Time Warner Cable, Inc. Expiration: January, 2015, Exercise Price: $135.00 14 T-Mobile US, Inc. Expiration: July, 2014, Exercise Price: $33.00 23 WellCare Health Plans, Inc. Expiration: September, 2014, Exercise Price: $60.00 2 TOTAL PUT OPTIONS (Cost $77,050) TOTAL PURCHASED OPTIONS (Cost $83,018) TOTAL INVESTMENTS (Cost $14,346,570) – 92.86% Other Assets in Excess of Liabilities – 7.14% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of this security is pledged as collateral for options written. (d) Securities in default. Abbreviations: ADR American Depositary Receipt AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd. Limited Liability Company NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company. SpA Società per Azioni is the Italian term for a limited share company. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 VISIUM EVENT DRIVEN FUND Schedule of Securities Sold Short May 31, 2014 Shares Value SECURITIES SOLD SHORT – 34.78% Construction Materials – 0.11% Martin Marietta Materials, Inc. $ Food Products – 0.13% Hillshire Brands Co. Funds, Trusts & Financial Vehicles – 23.92% iShares Russell 2000 ETF (c) SPDR S&P rust (c) SPDR S&P MidCap rust (c) Health Care Equipment & Services – 1.60% ICU Medical, Inc. (a) Hotel, Restaurants & Leisure – 0.03% Cracker Barrel Old Country Store, Inc. 46 Household Durables – 4.35% Lennar Corp. Insurance – 0.06% Endurance Specialty Holdings Ltd. (b) Internet & Catalog Retail – 1.25% TripAdvisor, Inc. (a) Media – 1.85% Comcast Corp. Charter Communications, Inc. (a) Liberty Global PLC – Series A (a)(b) Liberty Global PLC – Series C (a) Twenty-First Century Fox, Inc. Metals & Mining – 0.12% Agnico Eagle Mines Ltd. (a) Yamana Gold, Inc. (a) Oil, Gas & Consumables Fuels – 0.50% Energy XXI Bermuda Ltd. (b) Peabody Energy Corp. The accompanying notes are an integral part of these financial statements. 17 VISIUM EVENT DRIVEN FUND Schedule of Securities Sold Short (Continued) May 31, 2014 Shares Value SECURITIES SOLD SHORT – 34.78% (Continued) Pharmaceuticals – 0.67% Actavis PLC (a)(b) $ Real Estate Investment Trusts – 0.10% Realty Income Corp. Semiconductors & Semiconductor Equipment – 0.09% RF Micro Devices, Inc. (a) TOTAL SECURITIES SOLD SHORT (Proceeds $5,313,317) $ (a) Non-income producing security. (b) Foreign issued security. (c) Exchange traded fund. Abbreviations: PLC Public Limited Company Ltd. Limited Liability Company The accompanying notes are an integral part of these financial statements. 18 VISIUM EVENT DRIVEN FUND Schedule of Options Written May 31, 2014 Contracts Value OPTIONS WRITTEN – 0.02% CALL OPTIONS – 0.00% Valeant Pharmaceuticals, Inc. Expiration: October, 2014, Exercise Price: $165.00 2 $ TOTAL CALL OPTIONS PUT OPTIONS – 0.02% Time Warner Cable, Inc. Expiration: January, 2015, Exercise Price: $115.00 14 TOTAL PUT OPTIONS TOTAL OPTIONS WRITTEN (Premiums received $3,677) $ The accompanying notes are an integral part of these financial statements. 19 VISIUM EVENT DRIVEN FUND Statement of Assets and Liabilities May 31, 2014 Assets Investments, at value (cost of $14,346,570) $ Cash Foreign currencies (cost $162,423) Dividends and interest receivable Receivable from Adviser Receivable for investments sold Deposit for short sales at broker Other assets Total Assets Liabilities Securities sold short, at value (proceeds $5,313,317) Written options, at value (premiums received of $3,677) Payable for investments purchased Payable for Fund shares redeemed Payable to affiliates Payable for distribution fees 58 Payable for shareholder servicing fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment income (loss) — Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Foreign currency translation Purchased options ) Written options Net Assets $ Institutional Class Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Investor Class Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 20 VISIUM EVENT DRIVEN FUND Statement of Operations For the Period Ended May 31, 2014(1) Investment Income Dividend income(2) $ Interest income Total Investment Income Expenses Management fees Administration fees Transfer agent fees and expenses Dividends on short positions Federal and state registration fees Custody fees Audit and tax fees Legal fees Shareholder servicing fees Chief compliance officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Fund accounting fees Distribution fees – Investor Class 90 Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments Short transactions ) Foreign currency translation ) Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Short transactions ) Foreign currency translation Purchased options ) Written options Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The Fund commenced operations on July 31, 2013. Net of $1,882 in foreign withholding tax and issuance fees. The accompanying notes are an integral part of these financial statements. 21 VISIUM EVENT DRIVEN FUND Statements of Changes in Net Assets Period Ended 5/31/14(1) From Operations Net investment loss $ ) Net realized gain (loss) on: Investments Short transactions ) Foreign currency translation ) Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Short transactions ) Foreign currency translation Purchased options ) Written options Net increase in net assets from operations From Distributions Net realized gain on investments – Investor Class ) Net realized gain on investments – Institutional Class ) Net decrease in net assets resulting from distributions paid ) From Capital Share Transactions Proceeds from shares sold – Investor Class Proceeds from shares sold – Institutional Class Proceeds from shares issued from transfer-in-kind – Institutional Class(2) Net asset value of shares issued to shareholders in payment of distributions declared – Investor Class Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Payments for shares redeemed – Investor Class ) Payments for shares redeemed – Institutional Class ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets Beginning of Period — End of Period $ Accumulated Net Investment Loss $
